  Case 19-30473       Doc 31     Filed 04/30/20 Entered 04/30/20 19:36:53            Desc Main
                                   Document     Page 1 of 6



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION
IN RE:                                     )
                                           ) Case No. 19-30473
4700 South Ashland, LLC,                   ) Chapter 11
                                           ) Judge Deborah L. Thorne
       Debtor/Debtor-in-Possession.        )

          RESPONSE TO MOTION TO DISMISS OR IN THE ALTERNATIVE
                 FOR RELIEF FROM THE AUTOMATIC STAY

       4700 South Ashland, LLC,         Debtor/Debtor-in-Possession (“Debtor”) herein, by and

through its attorneys, in its Response to First Midwest Bank’s, as Successor-in-Interest to

Bridgeview Bank Group, Motion to Dismiss, or in the Alternative, for Relief From the Automatic

Stay; and in support thereof, states as follows:



Introduction

       On October 25, 2019, the Debtor filed its voluntary petition for relief under Chapter 11 of

the Bankruptcy Code (“Petition Date”). The Debtor has been operating its business and managing

its financial affairs as a Debtor-in-Possession. No trustee, examiner or committee of unsecured

creditors has been appointed to serve in this reorganization case. The Debtor is the owner of the

real property located at 4700 South Ashland, Chicago, Illinois (the “Property”). First Midwest

Bank (“First Midwest”) is the Debtor’s secured creditor. First Midwest filed a secured claim in

the amount of $2,900,000. First Midwest filed its Motion to Dismiss, or in the Alternative, for

Relief From the Automatic Stay (the “Motion”). In the Motion, First Midwest argues that the case

should be dismissed for cause as it was filed in bad faith. In the alternative, First Midwest argues

that the automatic stay should be modified to allow it to foreclose on the Property. First Midwest

has not met its burden to demonstrate that the case should be dismissed or that the automatic stay
                                                   1
  Case 19-30473       Doc 31      Filed 04/30/20 Entered 04/30/20 19:36:53             Desc Main
                                    Document     Page 2 of 6



should be lifted. The Motion should be dismissed.



There is No Cause to Dismiss the Case

       First Midwest seeks to have this Chapter 11 case dismissed based on an alleged bad faith

filing. First Midwest has failed to establish anything that would demonstrate a bad faith filing by

the Debtor. First Midwest relies on In re Grieshop, 63 B.R. 657 (N.D.Ind. 1986) to argue that the

legitimate ends of the bankruptcy law are frustrated by the Debtor’s actions. This is simply not

the case.

       First Midwest lists out different factors discussed by the court in Grieshop that can be

considered when considering a bad faith filing. A review of those factors demonstrates that this

was not a bad faith filing. The Debtor does have unsecured creditors, including part of First

Midwest’s claim. There was no prior bankruptcy filing. There is no improper conduct alleged

pre-petition or post-petition. No court orders have been evaded. There is a possibility of

reorganization, and, in fact, the Debtor has filed a Plan of Reorganization that would pay the

secured claim of First Midwest in full and pay unsecured creditors a dividend. This would resolve

not only First Midwest’s claim, but also the claims of other creditors. The Debtor was in existence

for years and not created immediately before filing the petition. All of these factors discussed in

Grieshop would serve to defeat the Motion.

       Additionally, the Grieshop case states that one factor to consider for a bad faith filing is

that the case is a single asset real estate case. Since this was a 1986 case, it was decided prior to

the changes in the bankruptcy code that added specific rules regarding single asset real estate cases.

Many prior holdings authorize the filing of single asset real estate cases that are filed to avoid the

property being foreclosed upon. The enactment of §362(d)(3) infers that single asset real estate
                                                  2
  Case 19-30473         Doc 31    Filed 04/30/20 Entered 04/30/20 19:36:53           Desc Main
                                    Document     Page 3 of 6



cases are not per se impermissible and filed in bad faith. In re LCGI Fairfield, LLC, 424 B.R. 846,

852 (Bankr.N.D. Cal. 2010). The enactment of §362(d)(3), which sets prompt deadlines for

payments to a secure creditor or a plan to be filed that can be confirmed in a reasonable period of

time eliminates the perceived abuse of such filings. Id. at 851. This Chapter 11 case is a single

asset real estate case, which has many of the hallmarks of single asset real estate cases, including

lower amounts of creditors and filing to avoid a foreclosure. The arguments of First Midwest to

dismiss the case based on a few of the factors from Grieshop which are all the hallmarks of single

asset real estate cases ring hollow.

       First Midwest has merely listed several factors that are present in nearly all single asset

real estate cases, which are specifically permitted under the Bankruptcy Code and are not per se

bad faith filings as First Midwest would have this Court rule. They have presented nothing that

demonstrates any actions by the Debtor that would actually serve as bad faith. This requires the

denial of the Motion.



There is No Cause to Lift the Automatic Stay

       First Midwest argues that the stay should be lifted since this Chapter 11 case was filed in

bad faith and because the Debtor has not made adequate protection payments. As discussed above,

First Midwest has failed to demonstrate bad faith. Additionally, the Debtor is not required to make

adequate protection payments. The Debtor filed a confirmable Plan of Reorganization (the “Plan”)

on January 23, 2020, which was within 90 days of the Petition date. Pursuant to §362(d)(3), stay

relief would be proper unless the Debtor, within 90 days of the petition date commences monthly

payments or files a plan of reorganization that has a reasonable possibility of being confirmed

within a reasonable time. The Debtor has complied with §362(d)(3) and therefore, stay relief is
                                                 3
  Case 19-30473       Doc 31      Filed 04/30/20 Entered 04/30/20 19:36:53            Desc Main
                                    Document     Page 4 of 6



not proper.

       The payment to First Midwest under the Plan filed by the Debtor is to be made from the

sale of the Property. First Midwest argues that the Debtor did not present a contract to sell the

Property at the time the Plan was filed, therefore the Plan is not feasible. First Midwest is simply

incorrect. As First Midwest was aware, the Debtor was negotiating a Letter of Intent with the

owner of the four floors above the Debtor’s Property at the time of the filing of the Plan. In fact,

immediately after the Motion was filed, the Debtor obtained a Letter of Intent from the purchaser

and presented it to First Midwest in hopes of resolving the Motion and moving forward with a

consensual plan. The Letter of Intent is for an amount well in excess of the secured claim of First

Midwest and after payment of the secured claim of First Midwest in full, provides additional funds

for the payment of unsecured claims. Upon presentation of the Letter of Intent to First Midwest,

First Midwest requested certain changes to the Letter of Intent in the hopes of reaching an

agreement between the parties. The Debtor has been working with the prospective purchaser and

has received an agreement to revise the Letter of Intent to change the purchase price to provide

more funds to the estate and to make the other changes that were requested by First Midwest

regarding timing. The Debtor is currently waiting on the signed revised letter of intent, but it has

been delayed, in part due to the difficulty in conducting business due to the current economic

situation and shelter in place orders. The Debtor is prepared to provide the Court with the original

letter of intent or a draft of the revised letter of intent for in camera inspection, but the Debtor

cannot attach it to this response since the prospective purchaser has not provided the revised signed

copy. Providing a copy that is made a public record could hamper the ability to finalize the letter

of intent and a contract. First Midwest, however, is certainly aware of the earlier Letter of Intent

that was provided and is aware that it will pay its secured claim in full.
                                                  4
  Case 19-30473        Doc 31      Filed 04/30/20 Entered 04/30/20 19:36:53               Desc Main
                                     Document     Page 5 of 6



        The Debtor filed its Plan within 90 days of the Petition Date. The Debtor is now finalizing

a letter of intent that will lead to a contract to sell the Property, which will pay the secured creditor

in full and provide funds to pay unsecured creditors. This case has been moving forward toward

confirming the Plan since the early stages of the case. “In the initial stages of a Chapter 11

proceeding, the debtor should be granted significant leeway in attempting to establish that

successful reorganization is a reasonable possibility.”        In Re SSK Partners, LLC, 2012 WL

4929019 at *4 (N.D. Ill. Oct. 12, 2012), citing In Re Cadwell’s Corners P’ship, 174 B.R. 744, 759

(Bankr. N.D. Ill. 1994) (quoting In Re Ash Grove Apts of DeKalb Cnty., Ltd., 121 B.R. 752, 756

(Bankr. S.D. Ohio 1990)). The Debtor should be allowed to proceed with its Plan and present a

signed letter of intent and contract for the sale of the Property. The Plan is eminently feasible and

the Plan should proceed. By granting the Motion and modifying the stay at this stage of the case

would not allow the Debtor any of the leeway that it is entitled to be afforded. Therefore, the

Motion should be denied.

        In addition, there is no prejudice to First Midwest by keeping the stay in place. The

Property is being maintained by the Debtor as it moves towards confirmation of its Plan. First

Midwest is not harmed by allowing the plan process to proceed and have its secured claim paid in

full, which most likely would not happen if it proceeds with a foreclosure. Furthermore, any

potential harm to First Midwest in allowing the plan process to proceed is greatly outweighed by

the harm to the Debtor and all other creditors whose claims will undoubtedly go unpaid in a

foreclosure.




                                                   5
  Case 19-30473       Doc 31     Filed 04/30/20 Entered 04/30/20 19:36:53             Desc Main
                                   Document     Page 6 of 6



Conclusion

       First Midwest has failed to demonstrate any bad faith on behalf of the Debtor in the filing

of this Chapter 11 case. The factors cited by First Midwest weigh in favor of the Debtor. First

Midwest argument that the case should be dismissed essentially because it is a single asset real

estate case does not comport with the Bankruptcy Code or the current state of the case law on the

issue. Therefore the case should not be dismissed. Additionally, no grounds exist for modifying

the automatic stay at this time. The Debtor has filed its Plan in accordance with Section §362(d)(3)

and is prepared to proceed to confirmation. First Midwest is not entitled to relief under §362 of the

Bankruptcy Code. Therefore, the Motion should be denied.

       WHEREFORE, 4700 South Ashland LLC, Debtor-Debtor-in-Possession, prays for the

entry of an Order denying the Motion to Dismiss, or in the Alternative, for Relief From the

Automatic Stay and granting such other relief as may be just and appropriate.

                                              Respectfully submitted,

                                              4700 South Ashland, LLC,
                                              Debtor/Debtor-in-Possession

                                              By:/s/Jeffrey C. Dan
                                                   One of its attorneys




Debtor’s Counsel:
Jeffrey C. Dan, Esq. (Atty. No. 06242750)
Goldstein & McClintock LLLP
111 W. Washington, Suite 1221
Chicago, IL 60602
(312) 219-6702




                                                 6
